Citation Nr: 1222749	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to initial disability rating in excess of 10 percent for back disability (lumbosacral strain).

3.  Entitlement to initial disability rating in excess of 10 percent for left knee disability (patellofemoral syndrome).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


	INTRODUCTION	

The Veteran served on active duty from January 1999 to February 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that a number of additional issues were addressed in the Statement of the Case issued in November 2008; however, in her VA Form 9, the Veteran limited her appeal to the issues identified above.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for right knee disability is addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  The Veteran's back disability is manifested by limitation of motion; forward flexion of the thoracolumbar spine is not limited to 60 degrees or less; the combined range of motion of the thoracolumbar spine is greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not present.

2.  The Veteran's left knee disability is manifested by limitation of flexion to not less than 45 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).  

2.  The criteria for a disability rating in excess of 10 percent for a left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the present case, the Veteran was provided all required notice by a letter mailed in November 2007, prior to the issuance of the rating decision on appeal. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of her claims.  In this regard, the Board notes that service treatment records (STRs) and VA and private post-service treatment records were obtained.  Also, the Veteran has been afforded appropriate VA examinations in response to her claims.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40  state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45  state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Back Disability Rating

Low back strain is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237-5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Left Knee Disability Rating

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a. 

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004). 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a. 

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted. 38 C.F.R. § 4.71a.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected back and knee disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.

Evaluation of Back Disability 

Service connection for lumbosacral strain (claimed as low back pains with numbness and pain) was granted in the May 2008 rating decision on appeal with an evaluation of 10 percent, effective February 8, 2007.  

Private treatment records from November 2007 show the Veteran was treated for back pain.

The Veteran was afforded a VA-contracted examination in November 2007 in which she reported numbness; stiffness and weakness with activity; pain located at the lower back/waist for 7 to 8 years; constant, aching, sharp pain, traveling down to her hips and legs; pain elicited by physical activity and relieved by rest and medication, but did not cause incapacitation.  

Upon physical examination of the thoracolumbar spine, range of motion (ROM) measurements were as follows: forward flexion to 90 degrees with evidence of painful motion at 70 degrees, and extension to 20 degrees with evidence of painful motion at 10 degrees.  Joint function of the spine was additionally limited by pain after repetitive use.  It was not additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance and incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance; symmetry of spinal motion with normal curvatures of the spine; no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner noted no evidence of radiating pain on movement; muscle spasm was absent; tenderness was present; straight leg raising test was positive bilaterally; and there was no ankylosis of the lumbar spine.  Lumbar spine X-ray findings were within normal limits.  The examiner diagnosed unspecified low back condition with numbness, lumbosacral strain.  

The Veteran submitted a notice of disagreement (NOD) in August 2008 and a statement in September 2008, stating that she could not partake in regular exercise, could not engage in heavy lifting / picking up her daughter, could not pursue her life-long dream of a career in law enforcement, and experienced persistent pain and discomfort in her back.

The Veteran was afforded a VA-contracted examination in February 2012 in which she reported flare-ups to include pain with bending and standing.  Upon physical examination of the lumbar spine, ROM measurements were as follows: forward flexion to 90 degrees with evidence of painful motion at 70 degrees, and extension to 30 degrees with evidence of painful motion at 10 degrees; following repetitive testing, forward flexion was to 90 degrees and extension to 30 degrees.  Additional functional loss and/or impairment after ROM testing included pain on movement and interference with sitting, standing, or weight bearing.  The examiner noted tenderness or pain to palpation for joint line or soft tissue of the thoracolumbar spine.  Muscle strength testing, reflex examination, sensory examination, and straight leg raising testing were negative.  The examiner noted that there was no radiculopathy or other neurologic abnormalities, or intervertebral disc syndrome, use of assistive devices.  Imaging studies of the back showed no arthritis.  The examiner diagnosed lumbosacral strain.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for her back disability.  In this regard, the Board notes that her forward flexion has consistently been to 90 degrees and pain free motion has been to 70 degrees.  Additionally, the combined range of motion has consistently been greater than 120 degrees.  There is no evidence indicating that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, a disability rating in excess of 10 percent is not warranted.  In so concluding, the Board has considered the Deluca factors discussed above.  As the Veteran has already been assigned a 10 percent evaluation for her back disability based on painful motion, an additional evaluation for pain would be prohibited by 38 C.F.R. § 4.14.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  

Consideration has been given to assigning a disability rating under Diagnostic Code 5243, for degenerative disc disease (DDD) based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran experiences incapacitating episodes and the Veteran has not reported experiencing any incapacitating episodes.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion. 

The Board has also considered whether a separate compensable rating for neurological impairment in the lower extremity is warranted.  However, the Veteran has not complained of neurological symptoms and none of the medical evidence shows that she has been found to have intervertebral disc disease or any neurological impairment associated with the low back disability.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted.

Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the Veteran's back disability warranted a higher schedular rating.  See Fenderson v. West, 12 Vet. App. 1119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Left Knee Disability 

Service connection for left knee patellofemoral syndrome was granted in the May 2008 rating decision on appeal with an evaluation of 10 percent, effective February 8, 2007.  

Private treatment records from November 2007 show the Veteran was treated for knee pain.

The Veteran was afforded a VA-contracted examination in November 2007 in which she reported weakness with activity, inability to do squats; swelling with an inability to ride a bicycle or else "popping" occurred; giving way if kneeling too long during prayer; knees giving way when standing up; lack of endurance, inability to kneel for long; locking knees if stretched too long; dislocation; and pain traveling to her back, elicited by physical activity and relieved by rest and medication.

Upon physical examination of the left knee there were tenderness along the tibia; abnormal weight bearing; abnormal gait with limp favoring the right; and crepitus. There was no edema, effusion, weakness, redness, heat, guarding of movement, subluxation, genu recurvatum or locking pain.  ROM measurements were as follows: flexion to 140 degrees with evidence of painful motion at 90 degrees, and extension to 0 degrees.  Joint function was additionally limited by pain after repetitive use.  The joint function on the left was not additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance and incoordination.  Anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral meniscus stability testing of the left knee were normal.  Neurological examination of the lower extremities showed motor function within normal limits and sensory function was within normal limits.  Left knee X-ray findings were within normal limits.  The examiner diagnosed patellofemoral syndrome of the left knee.  

The Veteran stated in her August NOD and September 2008 statement that she could not travel long distances because of her knee; could not sit for long periods of time; was no longer able to ride a bicycle or pursue her career in law enforcement; experienced pain, discomfort, and minimal mobility due to her knee disability. 

The Veteran was afforded a VA-contracted examination in February 2012 in which she reported flare-ups to include pain with walking, bending, or standing for extended periods of time.  

Upon physical examination of the left knee, ROM measurements were as follows: flexion to 140 degrees, painful motion beginning at 90 degrees, and extension to 0 degrees with no objective evidence of painful motion; following repetitive motion, flexion was to 140 degrees and extension to 0 degrees.  Additional functional loss and/or impairment after ROM testing included pain on movement and interference with sitting.  The examiner noted tenderness or pain to palpation for joint line or soft tissue of the left knee.  Muscle strength testing and Lachman's test were negative.  The examiner noted that there was no patellar subluxation/dislocation and no use of assistive devices.  Imaging studies of the knee showed no degenerative or traumatic arthritis.  The examiner diagnosed left knee patellofemoral syndrome.  

The Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for a left knee disability.  In this regard, the Board notes that there is no evidence of record that the Veteran has knee flexion that was limited to 45 degrees or less.  Additionally, there is no evidence indicating that the Veteran had left knee extension limited to 10 degrees or more.  In fact, at worse, the Veteran's left knee flexion was only limited to 140 degrees.  The objective evidence simply does not warrant a disability rating higher than 10 percent, which was granted for painful motion of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5257.  However, there is no evidence that the Veteran experiences any instability or subluxations in her left knee.  Therefore, a separate evaluation for instability is not warranted. 38 C.F.R. § 4.71a.

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5258.  However, there is no evidence that the Veteran experiences dislocated semilunar cartilage with frequent episodes of locking or effusion.  Therefore, a separate evaluation under Diagnostic Code 5258 is not warranted.  Additionally, the Board notes that pain is one of the symptoms contemplated by the criteria for Diagnostic Codes 5258.  As the Veteran has already been assigned a 10 percent evaluation for her left knee disability based on painful motion, an additional evaluation under Diagnostic Code 5258 for pain would be prohibited by 38 C.F.R. § 4.14. 

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5259.  However, there is no evidence of record indicating that the Veteran has had cartilage removed from her knee and the impairment contemplated by Diagnostic Code 5259 is not separate and distinct from that contemplated by the assigned rating of 10 percent.  Therefore, a separate evaluation under Diagnostic Code 5259 is not warranted. 

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5263.  However, there is no objective evidence of genu recurvatum. Therefore, a separate evaluation under Diagnostic Code 5263 is not warranted. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's left knee disability warranted a higher schedular rating.  See Fenderson, 12 Vet. App. 1119; Hart, 21 Vet. App. 505.

Other Considerations 

The Board notes that a claim for a total rating based on individual unemployability (TDIU) has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the r disabilities which are the subjects of the increased rating claims.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subjects of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

In this case, the Veteran has indicated that her back and left knee disabilities have prevented her from pursuing a career in law enforcement.  She has not indicated that they have prevented her from all forms of substantially gainful employment.  In addition, there is no indication in the medical evidence that her back and left knee disabilities are sufficient by themselves to render her unemployable.  Therefore, the Board has concluded that the issue of entitlement to a TDIU based on the service-connected back and left knee disabilities is not properly before the Board.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the manifestations of the disabilities at issue are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to initial disability rating in excess of 10 percent for lumbosacral strain is denied.

Entitlement to initial disability rating in excess of 10 percent for left knee patellofemoral syndrome is denied.


REMAND

The Veteran was afforded a VA-contracted examination in February 2012 to determine the nature and etiology of her claimed right knee disability.  The Veteran reported an in-service fall from a boat deck in 2000.  The examiner noted a diagnosis of right knee sprain in 2011 and stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by service and was less likely than not proximately due to or the result of her service-connected condition.  The examiner's rationale followed that the Veteran stated her knee disturbed her while sleeping during active service and there was no other knee complaint such as pain with standing, running, walking, etc.; there was noted bilateral knee sprain a few months after her retirement from service and a normal X-ray in November 2007; and there was no evidence to establish recurrent or chronicity of left knee pathology such that the Veteran had to compensate and use her right knee more for her left knee.

The Board finds the aforementioned medical opinion concerning direct service connection to be inadequate as the examiner did not adequately support the opinion.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any pertinent, outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran's complete claims file and any pertinent evidence in Virtual VA that is not contained in the claims folder should be provided to the VA-contracted examiner who performed the February 2012 examination for a complete review and an addendum opinion.

Based on a review of the record, the examiner should prepare an addendum providing an opinion as to whether there is a 50 percent or better probability that the Veteran's claimed right knee disability originated during active service or is otherwise etiologically related to her active service, to specifically include her reported in-service fall from a boat deck in 2000.

The rationale for all opinions expressed must be provided.  If the February 2012 examiner is not available, the claims file should be provided to and reviewed by another examiner who should provide the required opinion with the supporting rationale. 

Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should undertake any additional development it determines to be warranted. 

4.  Then, the RO or the AMC should adjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


